         Case 2:19-cv-00241-CMR Document 34 Filed 06/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT LEE, JR., individually and for
all others similarly situated,                          CIVIL ACTION NO. 19-241
                       Plaintiff,
             v.
 MARIROSA LAMAS, et al.,
                       Defendants.

                                            ORDER

       AND NOW, this 8th day of June 2021, upon consideration of the Courts accompanying

memorandum opinion, it is hereby ORDERED that Plaintiff’s motion for conditional

certification [Doc. No. 28] and Defendants’ motion for summary judgment [Doc. No. 30] are

DEFERRED.

       IT IS FURTHER ORDERED that the parties shall have 60 days from the date of this

order to engage in a limited merits discovery period focused on resolving the question of

immunity under the Eleventh Amendment. At the conclusion of this period, the parties may file

supplemental briefing on their respective motions.

       It is so ORDERED.
                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe

                                                     CYNTHIA M. RUFE, J.
